Pee Cubiam.
The State Board of Law Examiners made charges against the defendant and asked his disbarment. Defendant answered, and testimony was taken before a referee and reported to the court. The matter was duly heard. The court finds defendant guilty, in that he was convicted of a misdemeanor involving moral turpitude, to-wit: Causing the publication of advertisements soliciting divorce business in violation of R. L. 1905, § 5166. It is ordered that defendant be suspended from practice as an attorney-at-law in the courts of this state for a period of one year from the filing hereof.